Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a doped region that includes a second type dopant disposed in the upper portion of the first portion of the semiconductor layer, wherein the second type dopant is opposite the first type dopant and the doped region is disposed at a depth in the upper portion of the first portion of the semiconductor layer that is above a top surface of the isolation feature; a gate stack disposed over the upper portion of the first portion of the semiconductor layer and between the second portions of the semiconductor layer; and epitaxial layers disposed in the upper portions of the second portions of the semiconductor layer, wherein the epitaxial layers include the second type dopant” as recited in claim 1, “a first doped region, a second doped region, and a third doped region disposed in the channel region of the portion of the semiconductor fin protruding from the isolation feature, wherein the first doped region is disposed between the second doped region and the third doped region, the first doped region includes the first type dopant, and the second doped region and the third doped region include a second type dopant different than the first type dopant; and a gate stack that wraps the channel region of the portion of the semiconductor fin protruding from the isolation feature, wherein the gate stack is disposed between the first source/drain feature and the second source/drain feature” as recited in claim 10, and “performing a second implantation process to form a second doped region that includes a second type dopant in the channel region of the portion of the semiconductor fin protruding from the isolation feature, wherein the second type dopant is different than the first type dopant and the second doped region is disposed at a depth that is above the isolation feature; forming a first source/drain feature and a second source/drain feature in the first source/drain region and the second source/drain region, respectively, of the portion of the semiconductor fin protruding from the isolation feature, wherein the first source/drain feature and the second source/drain feature include the second type dopant; and forming a gate stack that wraps the channel region of the portion of the semiconductor fin protruding from the isolation feature” as recited in claim 17.
	Claims 2-9, 11-16, and 18-20 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
	With regards to claims 1, 10, and 17, the closest prior art were Bakhishev et al. (USP# 9,478,571 B1), Mitchell et al. (Pub No. US 2013/0221418 A1, and Wirberleit et al. (Pub No. US 2006/0022282 A1) and teaches everything of claims 1, 10, and 17 except for “a doped region that includes a second type dopant disposed in the upper portion of the first portion of the semiconductor layer, wherein the second type dopant is opposite the first type dopant and the doped region is disposed at a depth in the upper portion of the first portion of the semiconductor layer that is above a top surface of the isolation feature; a gate stack disposed over the upper portion of the first portion of the semiconductor layer and between the second portions of the semiconductor layer; and epitaxial layers disposed in the upper portions of the second portions of the semiconductor layer, wherein the epitaxial layers include the second type dopant” as recited in claim 1, “a first doped region, a second doped region, and a third doped region disposed in the channel region of the portion of the semiconductor fin protruding from the isolation feature, wherein the first doped region is disposed between the second doped region and the third doped region, the first doped region includes the first type dopant, and the second doped region and the third doped region include a second type dopant different than the first type dopant; and a gate stack that wraps the channel region of the portion of the semiconductor fin protruding from the isolation feature, wherein the gate stack is disposed between the first source/drain feature and the second source/drain feature” as recited in claim 10, and “performing a second implantation process to form a second doped region that includes a second type dopant in the channel region of the portion of the semiconductor fin protruding from the isolation feature, wherein the second type dopant is different than the first type dopant and the second doped region is disposed at a depth that is above the isolation feature; forming a first source/drain feature and a second source/drain feature in the first source/drain region and the second source/drain region, respectively, of the portion of the semiconductor fin protruding from the isolation feature, wherein the first source/drain feature and the second source/drain feature include the second type dopant; and forming a gate stack that wraps the channel region of the portion of the semiconductor fin protruding from the isolation feature” as recited in claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML